Ray, J.
The appellee owns a lot in Jeffersonvillo, fronting on a public street which has been improved under a contract made in pursuance of an order of the city council.
A precept, signed by a member of that body, who temporarily acted as president of the council, was issued for an assessment to pay for the amount charged against the owner of the property. An injunction was asked to prevent the sale of the lot on this precept. The injunction was made perpetual, and this appeal presents the question of the sufficiency of the precept.
The statute requires the signature of the mayor of the city to the precept. The proceeding is statutory, and must be strictly in compliance with the law. The precept can have no force except by virtue of the statute, and, without, the signature of the mayor,- is void.
The ruling of the court of common pleas, enjoining the sale under this precept, was correct. The statute in regard to injunctions where improvements are made in cities un*141der an order of the council, does not apply to this case. The attempt here is to sell property under a precept void on its face for want of compliance with the statute.
J. H. Stofseriburcf, T. M. Brown, and J. 6r. Howard, for appellants.
Judgment affirmed, with costs.